Case 0:19-cv-62816-DPG Document 1 Entered on FLSD Docket 11/12/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 19-CV-62816

 WALTER CARRION,

        Plaintiff,

 vs.

 GRC SERVICES & CONSULTING LLC and
 DANIEL GOLDSTEIN,

       Defendants.
 ______________________________/

                                           COMPLAINT

        Plaintiff, Walter Carrion, sues Defendants, GRC Services & Consulting LLC and Daniel

 Goldstein, as follows:

                                Parties, Jurisdiction, and Venue

        1.      Plaintiff, Walter Carrion, is over 18 years old and has been a sui juris resident

 of Miami-Dade County, Florida, at all times material.

        2.      Defendant, GRC Services & Consulting LLC, is a sui juris Florida for-profit

 corporation that was authorized to conduct and actually conducted its business in Broward

 County, Florida, at all times material, where it maintains its principal place of business.

        3.      Defendant,       Daniel      Goldstein,      was    at   all   times    material   an

 owner/officer/director/member of GRC Services & Consulting LLC, for the time period

 relevant to this lawsuit. He ran its day-to-day operations, was responsible for all operational

 decisions, and was partially or totally responsible for paying Plaintiff’s wages and the issuance of

 information returns.


                                                   1

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62816-DPG Document 1 Entered on FLSD Docket 11/12/2019 Page 2 of 8



         4.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because Defendants, maintained their principal places of business in this

 District, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

 most if not all of the operational decisions were made in this District.

         5.      This Court has original jurisdiction over Plaintiff’s federal question claims

 pursuant to 28 U.S.C. §1331 26 U.S.C. §201, et seq., and 26 U.S.C. §7434.

         6.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         7.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                    COUNT I - FLSA OVERTIME WAGE VIOLATION(S)

         Plaintiff, Walter Carrion, reincorporates and re-alleges all preceding paragraphs as

 though set forth fully herein and further alleges as follows:

         8.      Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

         9.      Plaintiff was a non-exempt employee of Defendants.

         10.     Plaintiff consents to participate in this lawsuit.

         11.     Defendants were Plaintiff’s direct employers, joint employers and co-employers

 for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

         12.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 by the Fair Labor Standards Act.

                                                     2

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62816-DPG Document 1 Entered on FLSD Docket 11/12/2019 Page 3 of 8



        13.     Defendants have been engaged in interstate commerce at all times material in the

 course of their provision of commercial and residential irrigation and backflow installation,

 repair, and service which, traditionally, cannot be performed without using computers,

 petroleum products, vehicles, PVC, flexible pipes, irrigation materials, irrigation supplies,

 adhesives, goods, materials, supplies, and equipment that have all moved through interstate

 commerce.

        14.     Defendants regularly and recurrently utilized computers, petroleum products,

 PVC piping, valves, flexible tubing, adhesives, controllers, valves, tools, hand tools, machinery,

 vehicles, goods, materials and supplies that moved in interstate commerce prior to Defendants’

 use, sales, and/or installation of same.

        15.     Defendants also engage in interstate commerce in the course of their submission

 of billings and receipt of payment involving out-of-state payors.

        16.     Furthermore, Defendants obtain, solicit, exchange and send funds to and from

 outside of the State of Florida, regularly and recurrently use telephonic transmissions going

 outside of the State of Florida to conduct business and transmission of electronic information

 through computers, the internet, via email, and otherwise outside of the State of Florida in the

 course of their business.

        17.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        18.     Defendants hired Plaintiff to work for them as an Irrigation Field Service

 Technician.

        19.     As an irrigation field technician, Plaintiff would regularly and recurrently service,

 repair, and install PVC piping, valves, flexible tubing, adhesives, controllers, valves, and other

                                                  3

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 0:19-cv-62816-DPG Document 1 Entered on FLSD Docket 11/12/2019 Page 4 of 8



 materials and supplies that traveled in interstate commerce.

        20.     Plaintiff worked for Defendants from October 15, 2018 to August 21, 2019. To

 the extent that records exist regarding the exact dates of Plaintiff’s employment exist, such

 records are in the exclusive custody of Defendants.

        21.     Defendants agreed to pay Plaintiff at an hourly rate of $20.00.

        22.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

 for Defendants.

        23.     Defendants would then issue to Plaintiff a check for the “regular” hours that he

 worked up to 40 hours in a pay period at his regular hourly rate of pay, but would ultimately pay

 Plaintiff in cash after deducting 2% of Plaintiff’s paycheck and after deducting another $15 each

 week, thereby reducing the “cash in hand” actually paid to Plaintiff.

        24.     Defendants would then pay Plaintiff in cash at his regular hourly rate of $20.00

 per hour for the additional hours he worked beyond 40 in a workweek.

        25.     Defendants did not pay Plaintiff his wages “fee and clear”. But see 29 CFR

 §531.35.

        26.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half times his regular hourly rate(s) of pay for all of the hours that he worked over 40

 hours in a given workweek.

        27.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times his regular rate of pay for each of the overtime hours he worked during

 the relevant time period.

        28.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

                                                 4

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
Case 0:19-cv-62816-DPG Document 1 Entered on FLSD Docket 11/12/2019 Page 5 of 8



 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

 pursuant to which the deprived Plaintiff the overtime pay earned.

         29.     Plaintiff is entitled to a back pay award of overtime wages for all overtime hours

 he worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Walter Carrion, demands the entry of a judgment in his favor

 and against Defendants, GRC Services & Consulting LLC and Daniel Goldstein, jointly and

 severally after trial by jury, and as follows:

                 a.      That Plaintiff recover compensatory overtime wage damages and an equal

                         amount of liquidated damages as provided under the law and in 29 U.S.C.

                         § 216(b);

                 b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                         if the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendants to be in willful violation of the

                         overtime provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.



                                                   5

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62816-DPG Document 1 Entered on FLSD Docket 11/12/2019 Page 6 of 8



                COUNT II – VIOLATION(S) OF 26 U.S.C. §7434 FOR 2018

         Plaintiff, Walter Carrion, reincorporates and re-alleges paragraphs 1 through 7 as though

 set forth fully herein and further alleges as follows:

         30.     Plaintiff performed worked for Defendants during calendar year 2018.

         31.     Defendants, GRC Services & Consulting LLC and Daniel Goldstein, each had an

 obligation to provide correct information returns to the IRS and to the Plaintiff.

         32.     Defendants, GRC Services & Consulting LLC and Daniel Goldstein, paid

 Plaintiff and so are directly responsible for the issuance of checks to Plaintiff(s), the payment of

 taxes to the IRS based on the wages earned by and paid to Plaintiff, the accurate reporting of all

 income paid as to Plaintiff as wages, the issuance of correct 1099’s to Plaintiff for each calendar

 year during which he performed work for Defendants, and the filing of correct information

 returns on own behalf of the corporate Defendants.

         33.     Defendants, GRC Services & Consulting LLC and Daniel Goldstein, normally

 paid Plaintiff by cash and by check in 2018.

         34.     Defendants, GRC Services & Consulting LLC and Daniel Goldstein, did not

 include the amounts that they paid to Plaintiff in the cash in any information returns relating to

 the wages earned by (or paid to) Plaintiff, such as the Form W-2 and/or 1099 that Defendants

 issued to Plaintiff for calendar year 2018.

         35.     Defendants, GRC Services & Consulting LLC and Daniel Goldstein, willfully and

 intentionally served/filed/provided Plaintiff with a fraudulent and/or false IRS Form W-2

 and/or 1099 for calendar year 2018 by underreporting the amount paid to Plaintiff in calendar

 year 2018.



                                                    6

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62816-DPG Document 1 Entered on FLSD Docket 11/12/2019 Page 7 of 8



          36.    Plaintiff suffered damages as a result of Defendants’ willful provision of false

 information returns in 2018 caused by Defendants’ intentional and willful acts as described

 above.

          37.    Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

          (a) In general
          If any person willfully files a fraudulent information return with respect to payments
          purported to be made to any other person, such other person may bring a civil action for
          damages against the person so filing such return.

          (b) Damages In any action brought under subsection (a), upon a finding of liability on
          the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
          to the greater of $5,000 or the sum of—

                 (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                 of the fraudulent information return (including any costs attributable to resolving
                 deficiencies asserted as a result of such filing),

                 (2) the costs of the action, and

                 (3) in the court’s discretion, reasonable attorneys’ fees.

          WHEREFORE Plaintiff, Walter Carrion, demands the entry of a judgment in his favor

 and against Defendants, GRC Services & Consulting LLC and Daniel Goldstein, jointly and

 severally after trial by jury and as follows:

                 a.      That Plaintiff recover the greater of $5,000 for each fraudulent

                         information return filed/served by Defendants in 2016 as set forth above;

                 b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to 26 U.S.C. §7434;

                 c.      That Plaintiff recover all interest allowed by law; and

                 d.      Such other and further relief as the Court deems just and proper.




                                                    7

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 0:19-cv-62816-DPG Document 1 Entered on FLSD Docket 11/12/2019 Page 8 of 8



                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of all issues so triable.

       Dated this 12th day of November 2019.

                                                        Respectfully Submitted,

                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq. (174742)
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        7300 North Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884
                                                        Counsel for Plaintiff




                                                   8

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
